Citation Nr: 0507292	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for bilateral hip 
disability.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for diabetes, glaucoma, cataracts, and 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1969 
to January 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (RO&IC).  The veteran testified before the Board 
at the RO&IC in January 2005, and a transcript of the hearing 
is on file.

The issues of entitlement to service connection for bronchial 
asthma, entitlement to service connection for bilateral hip 
disability, and entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for diabetes, glaucoma, 
cataracts, and hepatitis are remanded to the RO&IC via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show lumbosacral 
strain due to military service.  

2.  The medical evidence of record does not show a headache 
disorder due to military service.  



CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September 2003, a letter was sent to the veteran by the 
RO&IC, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No private medical 
evidence was subsequently added to the claims file.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to either of the service 
connection issues decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the claims.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  
Service Connection Claims 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service Connection for Lumbosacral Strain

Factual Basis

The veteran's service medical records do not reveal any 
specific complaints or findings of a back disability, 
including on discharge examination in January 1971, at which 
time his spine was normal.   

Subsequent to service discharge, a January 1986 medical 
report from M. R., M.D., indicated that the veteran 
complained of joint pains, including of the back.  The 
assessment was osteoarthritis, rule out other types of 
arthritis.

Thereafter, the diagnoses on VA examination in March 1987 
included lumbosacral strain.  Subsequent VA examination and 
treatment records show lumbosacral strain and osteoarthritis 
of the lumbar spine.

The veteran testified at a hearing before the Board in 
January 2005, that he injured his back in service when he was 
forced to participate in illegal physical activities.

Analysis

As noted above, in order to warrant entitlement to service 
connection, there must be medical evidence of disability 
in service, medical evidence of current disability, and 
medical evidence of a causal connection between the 
current disability and service.  There is no medical 
evidence in service of a lumbosacral disorder, including 
lumbosacral strain, and the initial postservice medical 
evidence relevant to the low back was not until January 
1986, which is approximately 15 years after service 
discharge.  Additionally, the medical records do not 
contain any evidence that relates the veteran's current 
low back disability to his military service.  Accordingly, 
service connection for lumbosacral strain is not 
warranted.  

Despite the veteran's testimony and contentions in support of 
his claim that his current back disability is due to service, 
it is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  Although a lay statement can establish that an 
event occurred in service, a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of his current back 
disorder to an event that occurred over 30 years ago.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Service Connection for Headaches

Factual Basis

The veteran noted on his preservice enlistment medical 
history report in May 1969 of frequent or severe headaches, 
which were relieved by aspirin and not considered disabling.  
Thereafter, were no complaints, treatment, or findings during 
service of headaches, including on discharge examination in 
January 1971.

Subsequent to service discharge, mild tension headaches were 
diagnosed on VA examination in August 1987.  Thereafter, VA 
and private medical records do not diagnose headaches.

The veteran testified at a hearing before the Board in 
January 2005, that his headaches were due to being struck in 
the head in service.

Analysis

Although the veteran complained of frequent or severe 
headaches on his May 1969 preservice entrance examination 
report, a headache disability was not found on his service 
entrance examination in May 1969.  Accordingly, the 
presumption of soundness on entry into service has not been 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 

As noted above, there is no medical evidence of a headache 
disorder in service, to include on the veteran's service 
discharge examination in January 1971.  In fact, the first 
medical evidence of headaches is not until mild tension 
headaches were diagnosed on VA examination in August 1987, 
more than 16 years after service discharge.  Moreover, there 
is no medical evidence of a nexus between the postservice 
notation of headaches and the veteran's military service.  
Consequently, service connection for headaches is not 
warranted.  

As noted above, the veteran's testimony regarding an event in 
service does not change the outcome of this decision because 
the veteran is not qualified to render a medical opinion 
regarding the etiology of a disability.  See Cromley, 7 Vet. 
App. at 379; Espiritu, 2 Vet. App. at 494-5.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for headaches.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for lumbosacral strain is denied.

Service connection for headaches is denied.


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
particular, VA's statutory "duty to notify" requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  VA is also required 
to notify a claimant of the evidence needed to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter from the RO&IC to the 
veteran discussing the "duty to notify" provisions of the 
VCAA and discussing the evidence needed to substantiate his 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes, glaucoma, cataracts, and 
hepatitis.  Consequently, there is no notice to the veteran 
of the division of responsibilities between him and VA in 
obtaining evidence relevant to his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
diabetes, glaucoma, cataracts, and hepatitis and no notice of 
the evidentiary requirements for substantiating the claim.  
Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
RO&IC because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

The VCAA also eliminated the concept of a well-grounded claim 
and provided that where a claim for benefits was denied 
between July 14, 1999, and November 9, 2000, on the basis 
that the claim was not well grounded, that VA shall, upon 
request of the claimant or on VA's own motion, readjudicate 
the claim as if the denial or dismissal had not been made.  
The request for readjudication must have been received not 
later than two years after November 9, 2000.  See Pub. L. No. 
106-475 § 7, 114 Stat. 2096 (2000).

In this case, the veteran requested readjudication of his 
claim of entitlement to service connection for bronchial 
asthma and for bilateral hip disability in July 2001, less 
than two years following the enactment of the VCAA.  
Therefore, the Board finds it appropriate to readjudicate the 
issues of entitlement to service connection 


for bronchial asthma and for bilateral hip disability on the 
merits as if the October 1999 Board decision had not been 
made.  However, the RO&IC readjudicated these issues on 
whether new and material evidence had been submitted to 
reopen each claim, rather than adjudicating them on the 
merits as though the previous denial had not been made.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO&IC should take appropriate 
steps to ensure that the veteran is 
provided appropriate notification under 
the VCAA of the division of 
responsibilities between him and VA in 
obtaining evidence relevant to his 
claims for entitlement to service 
connection for bronchial asthma and a 
bilateral hip disorder, as well as 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for diabetes, glaucoma, 
cataracts, and hepatitis and that he is 
provided notification of the evidentiary 
requirements for substantiating the 
claims.  

2.  Thereafter, the RO&IC should also 
readjudicate the claims for service 
connection for bronchial asthma, to 
include as secondary to service-
connected deviated septum, and for a 
bilateral hip disability on a de novo 
basis, as well as entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
diabetes, glaucoma, cataracts, and 
hepatitis.  If any issue on appeal 
remains denied, the veteran and his 
representative must be issued a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


